Rao, Judge:
The instant appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, by and between tbe parties hereto, subject to the approval of the court as follows:
1. That the involved merchandise consisting of cotton shirts was entered on or after the effective date of the Customs Simplification Act of 1956 (Public Law 927, 84th Congress, T.D. 54165) and is not identified on the Final List published by the Secretary of the Treasury pursuant thereto (T.D. 54521).
2. That on or about the date of exportation, the price at which such or similar merchandise was freely sold or offered in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, said price including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States was $5.70 per dozen, net packed.
3. The appeal may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
Upon the agreed facts, I find export yalue, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for determining the value of the cotton shirts covered by this appeal for reappraisement and that such value is $5.70 per dozen, net, packed.
Judgment will be entered accordingly.